Title: From George Washington to Edmund Randolph, 8 September 1789
From: Washington, George
To: Randolph, Edmund


          
            Dear Sir,
            New York September 8th 1789
          
          Your favor of the 2d Ultimo came duly to hand. A tedious and painful disorder which deprived me for many Weeks of the use of my pen, and which consequently required the greater exertion 

of it when I was able to set up, is the best apology I can make for not having acknowledged the receipt of the above letter sooner.
          The list of associates who purchased 100 Tickets in the lottery of the deceased Colo. Byrd is all the memorandom I have of that transaction—To the best of my recollection Mr Thomson Mason (deceased) was one of the associates and was either authorised, or assumed (I do not know which) the management of the business—He did it so effectually it seems as to monopolize the whole interest. Some of the prizes it has been said, are valuable—but whether there is any Clue by which Mr Masons conduct in this business can be developed I am unable to say. Your Uncle (The Honorable Peyton Randolph) was one of the ten associates—But if neither Mr Fitzhugh nor any of the others who are living can give such information as would avail in an enquiry we must, I presume, set down with the loss of the money and prizes.
          With respect to Mr Powells application I can only repeat to you what I say to all others upon similar occasions—that is—I leave myself entirely free until the office is established and the moment shall arrive when the nomination is to be made—then, under my best information and a full view of all circumstances I shall endeavor to the best of my judgment to combine justice to individuals with the public good making the latter my primary object. My best wishes attend Mrs Randolph and your family and with sentiments of sincere regard and friendship I am—Dear Sir, Your Most Obedient and Affectionate Servant
          
            George Washington
          
        